Citation Nr: 0015329	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for protruded 
intervertebral disc of the lumbosacral spine with traumatic 
arthritis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This appeal arises from a September 1995 rating decision of 
the Jackson, Mississippi, Regional Office (RO) that, in 
pertinent part, denied an increased rating for protruded 
intervertebral disc of the lumbosacral spine with traumatic 
arthritis, which was evaluated as 40 percent disabling.  The 
Board also denied the increased rating claim in a June 22, 
1998, decision.

In a February 3, 1999, order, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand the lumbosacral spine rating claim for readjudication.  
The Court also dismissed a separate issue (an increased 
rating claim for a gastrointestinal disorder).  Thus, the 
only issue presently on appeal before the Board of Veterans' 
Appeals (Board) is the claim for an increased rating for the 
lumbosacral spine condition.

The veteran had previously challenged on the ground of clear 
and unmistakable error a June 1998 Board decision that had 
denied restoration of a 40 percent rating for the lumbosacral 
spine condition.  That issue was the subject of a May 28, 
1999, Board decision.  That case (the claim of clear and 
unmistakable error in a June 1998 Board decision) is a 
separate matter from the present case (the increased rating 
claim for the lumbosacral spine condition).  The Board 
reiterates that only the increased rating claim is at issue 
in the instant appeal.

In its June 1998 decision concerning the lumbosacral spine 
condition increased rating claim, the Board found that the 
claim was well grounded on the basis of Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (claim for an increased 
rating is well grounded on basis of statements that condition 
had worsened in severity).  Therefore, the Board does not 
have to reexamine at this point whether the veteran's claim 
is well grounded.


REMAND

In its February 1999 order, the Court granted the parties' 
joint motion to remand the lumbosacral spine rating claim.  
The parties' joint motion sets forth several reasons for the 
remand.  First, the parties stated that the Board did not 
discuss a March 1995 private medical record from Dr. Dyess 
relating to recurring back and leg muscle spasms, radicular 
pain to the arms and legs, and constant pain.  Second, the 
parties stated that the Board had made a conclusory statement 
that a June 1995 neurological examination report was more 
probative than a June 1995 joint examination report that had 
noted chronic spasms.  Third, the parties sought a remand 
because the Board had found no probative evidence that the 
veteran was experiencing recurrent attacks with little 
intermittent relief despite the March 1995 private medical 
record (Dr. Dyess' record) and 1995 Department of Veterans 
Affairs (VA) examination findings suggesting constant or 
continuous symptoms with little intermittent relief.  Fourth, 
the parties indicated that a remand was necessary to discuss 
the applicability of 38 C.F.R. §§ 4.40, 4.45 (1999) in the 
context of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(1999).  Fifth, the parties sought an explanation, with 
reasons and bases, for the Board's determination that 
referral to the appropriate VA officials for extraschedular 
consideration was not warranted.  Sixth, the parties sought 
remand on the ground that the Board did not account for other 
neurological findings when it found significant a June 1995 
VA neurological examiner's statement that the disability was 
not neurological.  Seventh, and finally, the parties stated 
that the lack of an express finding by the Board that the 
veteran did not have muscle spasm suggested the erroneous 
application of the relevant diagnostic code.

It is the opinion of the Board that the evidence of record 
warrants further examination by VA physicians (1) to assess 
the current severity of the veteran's lumbosacral spine 
condition and (2) to provide a basis for a reconciliation of 
the records discussing evidence of muscle spasm and the 
records suggesting no neurological involvement.

As the parties pointed out in the joint motion to remand this 
case that was the basis for the Court's February 1999 order, 
some of the evidence may suggest the need for reconciliation.  
Specifically, the parties referred to a March 1995 letter 
from Dr. Teri Dyess, a private physician of internal 
medicine, which indicated that the veteran "is having 
chronic, recurrent problems with muscle spasm in his back and 
legs mostly at night.  He has radicular type pain going into 
arms and legs and basically, is in constant pain.  His 
condition I do consider as serious in regards to the chronic 
pain and bouts of immobility."  Additionally, a June 1995 VA 
joints examination found the veteran's spinal disability to 
be "worsening with some elements of spinal stenosis in 
history."  Meanwhile, a July 1995 VA peripheral nerves 
examination concluded that the veteran's lumbosacral spine 
disability was not neurological in nature.  An additional VA 
examination is warranted to ascertain both the precise nature 
of the veteran's lumbosacral spine disability and its 
severity.  Specifically, on remand, the resulting VA 
examination should discuss all of the veteran's lumbosacral 
spine disability symptoms (including limitation of motion and 
pain, radicular and otherwise) and should provide (1) a 
diagnosis of the veteran's disability; (2) a diagnosis and 
description of all related symptoms and the precise basis of 
their etiology or relation to the lumbosacral spine 
disability; (3) the limitation of motion of the veteran's 
lumbosacral spine disability; (4) a discussion of whether the 
lumbosacral spine disability is manifested by excess 
fatigability, incoordination or impaired ability to perform 
skilled movements, weakened movement, excess movement; (5) a 
discussion of the specific ranges of motion involving the 
veteran's lumbosacral spine, including a description of the 
limitation of motion due to pain and a discussion of whether 
the veteran's pain is manifested objectively; (6) a 
discussion of whether the veteran is experiencing on 
examination or by history muscle spasms, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
disease disc; (7) whether the veteran is experiencing any 
spinal stenosis and the consequences attributable thereto; 
and (8) whether the veteran is experiencing radicular 
symptoms and whether his lumbosacral spine disability has 
neurological components.  The resulting examination report 
must be thorough on all of these matters.  See 38 C.F.R. 
§ 4.2 (1999) (if examination report lacks sufficient detail, 
it must be returned as inadequate for evaluation purposes). 

Moreover, records of additional VA medical treatment may be 
forthcoming and relevant to the severity of the veteran's 
lumbosacral spine disability.  In a June 1995 VA examination 
report, the examining VA physician noted that the veteran 
"is followed in [a VA medical facility's] Orthopedics 
[Clinic] and has been told that he has multiple areas of 
arthritis in his lower spine but no surgery is indicated."  
This remark suggests the possibility that additional records 
of treatment for the lumbosacral spine disability may exist.  
The RO should ascertain the dates of any VA treatment of the 
veteran's lumbosacral spine disability and should obtain any 
such records in connection with this readjudication.

In addition to the aspects of the parties' joint remand 
motion mandating further development and adjudication, the 
Board notes that the March 1995 letter from Dr. Dyess 
suggests the possibility that the veteran has been treated 
privately for his lumbosacral spine disability.  On remand, 
the RO must ascertain from the veteran whether he has been 
treated by any private physicians for his disability and must 
then seek to obtain any available private medical records 
that relate to the lumbosacral spine disability. 

Additionally, on remand, the RO should consider the 
applicability of a precedential opinion of VA's General 
Counsel, VAGC Op. Prec. 36-97 (Dec. 12, 1997), which requires 
consideration of functional loss due to pain under 38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  The RO should specifically discuss the effect, if 
any, of any pain on loss of motion of the veteran's 
lumbosacral spine disability.

In the joint motion to remand this matter, the parties also 
referred to extraschedular consideration of the veteran's 
lumbosacral spine disability under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation pertains to extraschedular 
consideration of a disability by the Director of VA's 
Compensation and Pension Service under exceptional or unusual 
circumstances.  On remand, the RO should specifically 
consider whether such referral to the appropriate VA official 
is warranted.

The Board notes that the parties' joint motion to remand this 
matter entailed various additional aspects.  However, for 
purposes of the further development of the evidence and the 
RO's adjudication, only the above-described aspects require 
development and discussion by the RO.  If the decision is 
adverse to the veteran and further Board action is required, 
then the Board will address all of the other aspects of the 
parties' joint motion to remand.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the lumbosacral 
spine disability increased rating claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must ascertain the dates of any VA 
treatment for the veteran's lumbosacral spine 
disability since mid-1992 and must obtain any such 
VA records.

2.  The RO must ascertain from the veteran whether 
he has received private medical treatment for his 
lumbosacral spine disability and then must seek to 
obtain any relevant private medical records.

3.  The RO should schedule the appellant for a 
thorough VA examination to assess the precise 
nature and severity of the veteran's service-
connected lumbosacral spine disability.  The 
examiner should be provided with the veteran's 
claims folder and should review the entire 
history prior to conducting the examination.  
Specifically, the examination report should 
discuss all of the veteran's lumbosacral spine 
disability symptoms (including limitation of 
motion and pain, radicular and otherwise) and 
should provide (1) a diagnosis of the 
veteran's disability; (2) a diagnosis and 
description of all related symptoms and the 
precise basis of their etiology or relation to 
the lumbosacral spine disability; (3) the 
limitation of motion of the veteran's 
lumbosacral spine disability; (4) a discussion 
of whether the lumbosacral spine disability is 
manifested by excess fatigability, 
incoordination or impaired ability to perform 
skilled movements, weakened movement, excess 
movement; (5) a discussion of the specific 
ranges of motion involving the veteran's 
lumbosacral spine, including a description of 
the limitation of motion due to pain and a 
discussion of whether the veteran's pain is 
manifested objectively; (6) a discussion of 
whether the veteran is experiencing on 
examination or by history muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
disease disc; (7) whether the veteran is 
experiencing any spinal stenosis and the 
consequences attributable thereto; and (8) 
whether the veteran is experiencing radicular 
symptoms and whether his lumbosacral spine 
disability has neurological components.  The 
examining VA physician should also discuss all 
objective and subjective manifestations of the 
veteran's functional loss due to pain and 
should assess the veteran's credibility with 
regard to any such functional loss due to 
pain.  All appropriate tests and studies 
should be accomplished at this time.  All 
pertinent positive and negative findings 
should be set forth in the examination report 
in a comprehensive, clear, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine (1) if an increased rating for the service-
connected protruded intervertebral disc of the lumbosacral 
spine with traumatic arthritis, currently evaluated as 40 
percent disabling, may be granted.  In its discussion, the RO 
must consider any functional loss due to pain, as described 
under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO must also specifically discuss 
whether referral for extraschedular consideration of this 
claim under 38 C.F.R. § 3.321(b)(1) by the appropriate VA 
official is warranted.  The RO must consider the parties' 
January 1999 joint motion for remand in connection with this 
readjudication.  If the decision remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

The claims must be afforded expeditious treatment by the RO.  
Especially in view of the advanced age and ill health of the 
veteran, the RO must seek to schedule the veteran for further 
examination in as timely a fashion as possible.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




